Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,356,974. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the ‘974 patent are substantially similar to claims 1-9 of the present application.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitations of after plantation of the sowing unit on soil renders the claim indefinite in that these limitations imply that the sowing unit is planted on soil but the claims do not indicate that the sowing unit is planted on soil and therefore it is unclear to whether planting the sowing unit on soil is to be claimed. 
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,733,745 to Ingerstedt et al. in view of U.S. Patent No. 6,681,521 top Holloway and further in view of U.S. Patent Application Publication No. 2012/0073194 to Hartle.
Referring to claim 1, Ingerstedt et al. discloses a sowing unit comprising, a water-absorbing material – at 10, arranged between a top and a bottom part of an enclosure – at 16 – see figure 2, and at least one hole – at 11, in the water-absorbing material – see figure 2, configured to hold at least one seed – at 12 – see figure 2, and wherein the water-absorbing material is any suitable growing medium – see column 4 lines 14-32. Ingerstedt et al. does not disclose the water-absorbing material is vermiculite including at least one basic L-amino acid in an amount that provides slow release nitrogen supply to at least one plant. Holloway does disclose the water-absorbing material – at 6, is vermiculite including at least one basic amino acid in an amount that provides slow release nitrogen supply to at least one plant – see for example the vermiculite detailed in Example 1 in columns 13-15 and amino acid detailed in column 4 lines 49-67. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. and add the vermiculite material as disclosed by Holloway, so as to yield the predictable result of increasing aeration of the device during use. Hartle does disclose the amino acid is at least one basic L-amino acid – see paragraph [0064]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. as modified by Holloway and add the amino acid being a basic L-amino acid as disclosed by Hartle, so as to yield the predictable result of ensuring the plant/seed receives proper nutrients to facilitate plant growth and health as desired.
Referring to claim 2, Ingerstedt et al. as modified by Holloway and Hartle further discloses the water-absorbing material is compressed – see at 10 in figure 2 of Ingerstedt et al.

Referring to claim 4, Ingerstedt et al. as modified by Holloway and Hartle further discloses the at least one basic L-amino acid is L-arginine – see paragraph [0064] of Hartle. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. as modified by Holloway and add the amino acid being a basic L-amino acid as disclosed by Hartle, so as to yield the predictable result of ensuring the plant/seed receives proper nutrients to facilitate plant growth and health as desired.
Referring to claim 5, Ingerstedt et al. as modified by Holloway and Hartle further discloses the at least one seed – at 12, is disposed in the at least one hole – at 11 – see figure 2 of Ingerstedt et al., but does not disclose the at least one seed being a pine tree seed or a spruce tree seed. However, it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. as modified by Holloway and Hartle and use any suitable seed including the claimed pine or spruce seed, so as to yield the predictable result of allowing for the growth of any type of plant as desired.
Referring to claim 6, Ingerstedt et al. as modified Holloway and Hartle further discloses the at least one seed – at 12, is disposed in the at least one hole – at 11 – see figure 2 of Ingerstedt et al., the at least one seed – at 12, being is configured to be in contact with the water-absorbing material – at 10 – see figure 2 of Ingerstedt et al. and the water-absorbing material is vermiculite – see Example 1 in columns 13-15 of Holloway. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. and add the 
Referring to claim 7, Ingerstedt et al. as modified by Holloway and Hartle further does not disclose the basic L-amino acid is disposed in the vermiculite in the form of granules, the granules being granules of arginine monophosphate. However, it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. as modified by Holloway and Hartle and have the amino acid in any suitable form including the claimed granular form, so as to yield the predictable result of more easily dispersing the amino acid throughout the water-absorbing material so as to ensure the plants/seeds receive sufficient nutrients as desired.
Referring to claims 8 and 9, Ingerstedt et al. as modified by Holloway and Hartle further discloses the L-amino acid is present as arginine or lysine – see paragraph [0064] of Hartle, but does not disclose the basic L-amino acid is present as a monophosphate of arginine or lysine obtained by precipitation from an aqueous solution that comprises amino acids and proteins and/or protein decomposition products, the aqueous solution being an aqueous solution originating from hydrolysis of animal or vegetable matter, being the hydrolysis of feather. However, these are product by process limitations in an apparatus claim and the device of Ingerstedt et al. as modified by Holloway and Hartle is at least capable of incorporating amino acids formed in the manner claimed in that the claimed process would produce amino acids in a form that can be incorporated into the water-absorbing material of Ingerstedt et al. as modified by Holloway. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ingerstedt et al. as modified by Holloway and Hartle and form the amino acids in any suitable process including the claimed process, so as to yield the predictable result of ensuring .  

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to plant growing devices in general:
	U.S. Pub. No. 2015/0156973 to Prinster et al. – shows plant growing device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643